Title: Thomas Boylston Adams to Joseph Pitcairn, 10 August 1798
From: Adams, Thomas Boylston
To: Pitcairn, Joseph


          
            Dear Sir.
            Berlin 10 August 1798.
          
          Upon my return from a short excursion to Pottsdam, where we passed three very pleasant days, I received your obliging letter of the 4th: currt and thank you for the detail respecting the Hamburger’s accommodations. My voyage I rather think now, will be deferred until after the autumnal equinox say commencement of October or last of September, because possibly by that time a person may arrive to relieve me at my post— I would not however forego a good & safe opportunity, by this delay, though I think it would not be convenient or even practicable for me to take passage with Mr: S. much as I should esteem the pleasure of his & his lady’s company. A neutral ship I believe to be the safest conveyance for us at this time, & therefore shall thank you for particulars chiefly in that line—
          The remarks of Mr: Thatcher & the reference of Mr: Harper respecting a conspiracy against the government, will I hope result in some discovery of consequence—a false alarm would be very hurtful in business of this nature— As to the existence of a traiterous correspondence with the french I have no doubt, nor have had for three years past, and I have thought the government culpable for not using all the means in its power to detect & expose it. If a few of our honest scruples are not got over, the enemies of our Country & Government may organize insurrection & rebellion in perfect security, fearless of discovery & in defiance of punishment.
          
          Dr: L, who has lately been with you, is one of the damned— He has come over as a Jacobin Agent Plenipotentiary— he can have no authority from a majority of the Government—his character as a State Politician, I know something of—a man of some capacity— popular talents—a writer, famous in town & individual quarrels &ca: but supereminently a democrat— He is employed, depend upon it, for the worst of projects against our Government—Hichborn too— Where is the Livingston deputy— there should regularly be three.
          Gerry, we are told, is gone— I have seen his letter to the President, by Gen Marshall, beseeching to be helped out of a scrape into which he had purposely fallen and from which he would be extricated only in his own way. He advises also a fresh appointment how often, in the name of God, would he have the experiment tried? There is here no news— Cobenzel is here, but for what?
          I am dear Sir, your’s
          
            T B Adams—
          
        